Citation Nr: 1702447	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin Pension Center


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, including consideration under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1943 to March 1947.  He served in World War II, and was awarded the Combat Infantryman Badge and a Purple Heart.  The Veteran died in November 2008.  The Appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction has transferred to the Milwaukee Pension Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that the cause of death was chronic respiratory failure, with a contributory condition of bladder cancer.  

2.  At the time of the Veteran's death, he was service-connected for these disabilities:  (i) post-traumatic stress disorder (PTSD) (100 percent rating); (ii) residual metallic gunshot fragments of the chest, muscle group 21 (10 percent rating); (iii) shell fragment wound, severe muscle group 5 (right upper extremity) (40 percent rating); (iv) compound comminuted fracture of right humerus and degenerative changes of the right elbow (major extremity) (10 percent rating); and (v) scar, shell fragment wound, left elbow (0 percent rating).  

3.  The probative evidence of record does not establish that a disability of service origin, including gunshot wound residuals of the chest or post-traumatic stress disorder (PTSD) had caused or substantially and materially contributed to the Veteran's death.

4.  The probative evidence of record does not establish that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria necessary to establish service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1151, 1310, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156,3.159, 3.326(a).  In this case, required notice was provided, and neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA and private treatment records have been obtained.  Additionally, the Appellant was offered the opportunity to testify at a hearing before the Board, but she declined.

The Appellant was also initially provided with a VA compensation physician's medical opinion in April 2009, and again in October 2015, on the cause of the Veteran's death, but these opinions did not contain sufficient information to satisfactorily address the question at issue in this case.  Thus, the Board in June 2016 specifically requested an outside medical opinion from an independent medical expert (the reports of which have been associated with the claims file) on the Veteran's cause of death.  An expert medical opinion was provided in June 2016 by an internal medicine specialist.  The Board finds the June 2016 expert medical opinion to be adequate for rating purposes, as this physician had specialized medical expertise, had a full and accurate knowledge of the Veteran's disability and the Appellant's contentions, and grounded the medical opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Appellant nor her representative has objected to the adequacy of the outside medical opinion report.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

II.  Service Connection for Cause of Death

The Appellant contends that the Veteran's cause of death, chronic respiratory failure, was due to the chest cavity restriction caused by the scarring and muscle damage from his gunshot wounds.  See April 2016 informal hearing presentation.  As she noted in her March 2009 statement, "I believe that in addition to the severe muscle damages he suffered and the PTSD that he had, his respiratory functions suffered considerably not only due to the damages done by the metal fragments -- causing obstructions and restrictions in lung function and volume capacity, but the added stress he endured in his life subsequent to the gunshot wounds (WWII)."  Alternatively, she further contends that his chronic respiratory condition was improperly monitored during his final hospitalization in the Marion VA Medical Center (VAMC), such that a lack of proper attention by VA hospital staff also contributed to his death.  See April 2016 informal hearing presentation.  

Initially, the Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service, including his service during World War II for which he was awarded a Purple Heart.  Unfortunately, as will be explained below, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran's death certificate states that the immediate cause of death was chronic respiratory failure, with a contributing cause of bladder cancer.  

The Veteran was involved in combat, and in July 1944, the Veteran sustained shell fragment wounds to his upper extremities and to his chest.  The Veteran was awarded the Purple Heart as a result of his injuries, and he separated from service in March 1947.  

Following service, the Veteran was treated for chronic obstructive pulmonary disease (COPD).  Following the Veteran's complaints of shortness of breath, the Veteran was administered a chest x-ray in March 2007 that showed changes associated with COPD and metallic gunshot fragment formation.  The Veteran was admitted to the VA Medical Center (VAMC) in Marion, Illinois on November 18, 2008 with complaints of a urinary tract infection (UTI) associated with his diagnosed bladder cancer.  In a VA hospital discharge summary, a primary care physician noted that the Veteran had end-stage bladder cancer.  The Veteran had elected not to treat this condition and instead chose to receive hospice care.  The Veteran's UTI was treated with Rocephin, and his pain was controlled with morphine.  The Veteran's condition continued to decline, and he was not eating or drinking well in the hospital.  The treating physician noted that on November 20, 2008, at the age of 83, the Veteran died comfortably and in no distress.  The Veteran's death certificate indicates that the immediate cause of his death was chronic respiratory failure, which had a 9-month interval between its onset and the Veteran's death.  This condition was due to or the consequence of bladder cancer, which had a 13 month interval between its onset and the Veteran's death.

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Cause of Death, Pursuant to Service-Connected Disabilities

At the time of the Veteran's death, he was service-connected for the following disabilities:  (1) post-traumatic stress disorder (100 percent rating); (2) residual metallic gunshot fragments of the chest, muscle group 21 (10 percent rating); (3) shell fragment wound, severe muscle group 5 (right upper extremity) (40 percent rating); (4) compound comminuted fracture of right humerus and degenerative changes of the right elbow (major extremity) (10 percent rating); and (5) scar, shell fragment wound, left elbow (0 percent rating).  

As an initial matter, as a layperson, the Appellant is not competent (meaning she lacks the medical qualification or expertise) to attribute the Veteran's gunshot wound fragments from service many years earlier in World War II, or stress related to any PTSD, to his death from chronic respiratory failure, as this is the type of assessment that requires specialized medical expertise and training.  See 38 C.F.R. § 3.159(a)(2); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Rather, chronic respiratory failure resulting in death is a medically complex condition whose etiology requires specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Appellant simply lacks the competency to draw that type of medical conclusion.  In fact, it was precisely due to the inherently complex medical determination at issue here that the Board determined it was necessary to request a specialist's medical opinion on the Veteran's cause of death.  

In April 2009, a VA compensation physician provided an initial medical opinion that it was less likely than not that the Veteran's residual metallic gunshot fragment contributed materially or accelerated his death [from chronic respiratory failure].  
Similarly, in October 2015, another VA compensation physician similarly opined that neither the Veteran's arm injury (also service-connected), nor his chest muscle impairment, nor his PTSD contributed in any identifiable way toward his death, but the physician did not provide a rationale for this opinion. 

These opinions were provided by medical professionals who are presumed to have the competency to render them.  However, given the lack of an extensive rationale in either case, the Board sought an outside medical opinion from an independent medical expert in June 2016.  That same month, in June 2016, Dr. D., an internal medicine specialist, specifically discounted the possibility that the that the Veteran's service-connected PTSD, injuries to the upper extremities, or chest injury either principally or contributorily caused the Veteran's death from chronic respiratory failure due to bladder cancer.  The physician stated in this regard, "It is therefore less likely than not, with less than 50% probability, that the patient's death was related to PTSD, upper extremity injury or chest wall fragment."  

The physician provided an extensive rationale, as follows:

There is no mechanism for PTSD, upper extremity injury, or a metal fragment lodged in the chest wall for years to cause these physiologic changes [referring to chronic respiratory failure].  Neither PTSD nor upper extremity injury will in any way affect the lung structure to cause inability of oxygen to get to the bloodstream or the carbon dioxide to be excreted.  A metal fragment in the chest wall will also not affect airflow or oxygen delivery.  To affect ventilation, it should limit diaphragmatic expansion, which was never reported in any physical examination recorded in the medical record.  There was a chest x-ray described in the medical record which did not describe any interstitial parenchymal lung disease. It did describe a small metal fragment without specifying its location. In the absence of any symptoms over 40 years, the presence of the metal fragment is innocuous and may be present in many service-men who have experienced combat.  

The patient was a smoker.  He had stopped smoking around 18 years before his death.  During these 18 years, there was no indication in the medical record that he had sustained any lung injury and he was not on any respiratory medications except occasional albuterol.  This indicates that there was no significant airway lung disease that would have resulted in respiratory failure.  The fact that no pulmonary function tests were present in the medical record indicates that the patient did not have significant shortness of breath requiring physicians to order this test.  In short, there is no evidence of airway disease, interstitial lung disease or diaphragmatic dysfunction.  For these reasons, it is unlikely that the patient had any reason to have chronic respiratory failure that the VA physicians should have suspected.  It is likely that the respiratory failure was related to metastatic bladder disease which the patient elected not treat.

The June 2016 physician's opinion is highly probative evidence against the claim, as it was made by a medical expert, considered all of the Appellant's contentions, and was based on a thorough review of the medical records and relevant scientific literature, with fully supported conclusions.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Thus, the probative evidence of record does not establish that a disability of service origin, including gunshot wound residuals of the chest or post-traumatic stress disorder (PTSD), had caused or substantially and materially contributed to the Veteran's death.

Cause of Death, Pursuant to 38 U.S.C.A. § 1151

Next, the Board turns to consideration of whether the Veteran's cause of death may be service-connected pursuant to compensation under 38 U.S.C.A. § 1151.  
In August 2010, the Appellant argued that clinicians' inattentiveness to the Veteran's condition during his November 2008 hospital stay either resulted in or hastened his death.  The Appellant also suggested that the administration of morphine to the Veteran suppressed his breathing, leading to his death.  Additionally, the Appellant suggested that the Veteran was left alone while she was interviewed about a suicide she witnessed from the Veteran's hospital room.  She felt that he was left unattended, during which time he passed away, and this should be considered a breach of the standard of care or negligence.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (a). 
For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (a)-(d).  See also VAOPGCPREC 40-97 (Dec. 31, 1997).

As a layperson, the Appellant is not competent to attribute the Veteran's death from chronic respiratory failure to her sincerely held belief that the Veteran received negligent, inadequate, and/or improper medical treatment at a VA hospital, as this is the type of assessment that requires specialized medical expertise and training.  38 C.F.R. § 3.159(a)(2); and Layno, 6 Vet. App. at 469.  The Appellant simply lacks the competency to draw that type of medical conclusion, as chronic respiratory failure resulting in death is a medically complex condition whose etiology requires specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert, 21 Vet. App. at 462.  Again, it was precisely due to the inherently complex medical determination at issue here that the Board determined it was necessary to request a specialist's medical opinion on the Veteran's cause of death.  

In October 2015, a VA compensation physician offered a medical opinion against this aspect of the claim.  The physician opined that the Veteran's death was not the result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on VA's part.  As a rationale for this opinion, the physician addressed the Appellant's claims of inattentiveness, noting (1) the Veteran was seen by respiratory therapy three times on the day of his death, the last of which was less than 25 minutes prior to the Veteran's demise; (2) the Veteran had significant, obstructing bladder cancer with suspected bone metastases; and (3) his COPD was, at age 83 with terminal cancer, worsening; and (4) he was approved for Home Hospice Care.  The physician also commented that the Veteran did not die due to respiratory suppression secondary to morphine, although there was no further explanation for that medical conclusion.

Subsequently, the Board sought an outside medical opinion from an independent medical expert in June 2016.  That same month, in June 2016, Dr. D., an internal medicine specialist, specifically discounted the possibility that the Veteran's death was due to inadequate, improper or negligent VA medical treatment.  Dr. D. opined, "It is therefore my determination that the proximate cause of death was not related to any carelessness, negligence, lack of proper training or similar instance of fault on the part of VA providers.  The patient was not left unattended and the care that was provided was appropriate to ensure that the patient was comfortable as is required by the wish to be treated as a hospice patient with a Do Not Resuscitate [(DNR)] status."  The physician reasoned that there is no evidence from the medical record that the Veteran was left unattended, and the Veteran's DNR request indicated that the doctors were not allowed to provide heroic lifesaving measures but only to ensure his comfort during his terminal illness.  

The independent medical expert also found no improper treatment in the VA's administration of morphine to the Veteran.  The physician reasoned that the Veteran had requested hospice care, which includes providing the Veteran with enough narcotics to control pain from his metastatic bladder cancer disease.  Regarding this, the physician stated, "Giving morphine in the doses administered is the cornerstone of this treatment and is required to deliver the hospice care that the patient wanted (Am J Hosp Palliat Care. 2014 Mar; 3I(2):126-31 ).  Failing to administer enough morphine in this situation would be contrary to the standard of practice."  

The independent medical expert further commented against the possibility that the proximate cause of the Veteran's death due to an event not reasonably foreseeable.  The physician stated in this regard that, "the type and intensity of care given to the Veteran were exactly what would be required at this stage of his terminal illness.  Death was expected and foreseeable and most health care providers would have managed the patient in the same manner to make sure the process of dying was not unduly stressful and painful."  

The Board's review of the independent medical opinion shows it is highly probative evidence against the claim, in consideration of compensation under § 1151.  The opinion was made by a medical expert, considered all of the Appellant's contentions, cited and considered the relevant scientific literature, and was based on a thorough review of the medical records, with fully supported conclusions.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Thus, the probative evidence of record does not establish that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.
The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The claim for service connection for the Veteran's cause of death, including compensation pursuant to 38 U.S.C.A. § 1151, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


